[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 25, 2008
                              No. 07-15422                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00151-CR-T-30-EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROGER MIGUEL BORJAS-ANDRADE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 25, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Roger Miguel Borjas-Andrade appeals his sentence of 87 months’
imprisonment for conspiracy to possess with intent to distribute, and possession

with intent to distribute, at least five kilograms of cocaine while onboard a vessel

subject to the jurisdiction of the United States, in violation of 18 U.S.C. § 2,

21 U.S.C. § 960(b)(1)(B)(ii), and 46 U.S.C. §§ 70503, 70506. Borjas-Andrade

argues that the district court improperly increased his offense level for possession

of a dangerous weapon pursuant to U.S.S.G. § 2D1.1(b)(1).

      Under the Guidelines, if a defendant possesses a dangerous weapon in

relation to a drug offense, his offense level is increased by 2 levels. U.S.S.G.

§ 2D1.1(b)(1). The commentary provides that the weapon enhancement should be

applied if a weapon was present, unless it was clearly improbable that the weapon

was connected to the offense, and gives an unloaded hunting rifle in a residential

closet as an example of clear improbability. Id. comt. n.3.

      Here, the district court properly applied the § 2D1.1(b)(1) enhancement for

the presence of dangerous weapons, because two weapons were available to protect

the 4,200 pounds of cocaine onboard the subject vessel. Accordingly, we affirm.

AFFIRMED.




                                           2